Title: To Thomas Jefferson from Samuel Huntington, 31 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia October 31. 1780

By the Act of Congress of the 30 Instant, herewith enclosed, your Excellency will observe that Majr. Genl. Greene is appointed to take the Command in the southern Department; and you will also receive the necessary Information of the Powers and Instructions given to him by Congress, and that it is earnestly recommended to the Legislatures and Executives from the Delaware State to Georgia inclusive to afford him all necessary Aid and Assistance.

With the highest Respect I have the Honor to be your Excellency’s most obedient servant,

Saml. Huntington President


P.S. Your Several Letters of the 10th: 15th 22nd & 25th ulto. have been received.

